Citation Nr: 9901577	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-15 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


Entitlement to an increased rating for residuals of a right 
ankle fracture, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARINGS ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1962 to 
August 1966.

This case comes before the Board of Veterans Appeals (Board) 
from a rating decision of June 1995 from the Atlanta, Georgia 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied an increased evaluation greater than 20 
percent for residuals of a right ankle fracture.  By rating 
decision dated April 1996, the RO implemented the hearing 
officers April 1996 decision and increased the evaluation 
for the veterans service-connected residuals of a right 
ankle fracture to 30 percent disabling.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  The veterans right ankle disorder is currently 
manifested by post-traumatic degenerative changes, an 
inability to dorsiflex the right ankle, even to the null 
position with plantar flex to 30 degrees.

 
CONCLUSIONS OF LAW

The criteria for an increased evaluation greater than 30 
percent for residuals of right ankle disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, Diagnostic Code 5010-5270 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Factual Background

Service medical records reveal that the veteran sustained a 
right ankle fracture in February 1963 and underwent open 
reduction surgery with screw placement, and repair of 
ruptured deltoid ligament in the same month.  The screw was 
removed in February 1964.  The veteran was found to be 
medically disabled from duty by medical board report of June 
1966, which diagnosed arthritis, post-traumatic, right ankle.

The report from an October 1984 VA examination of the right 
ankle noted no heat, swelling or redness in the joint.  
However, distal tibial, malleolar, and fibular hypertrophic 
change was noted medially and laterally in the joint, with a 
four inch scar crossing the joint, which was the site for 
surgery.  The ankle dorsiflexed a full 20 degrees and plantar 
flexed 40 degrees.  He appeared to have a painless normal 
inversion and eversion without excess.  The diagnosis was 
open reduction internal fixation with removal of fixating 
device, bi malleolar fracture, right ankle with 
post-traumatic degenerative joint disease.  

Medical records in conjunction with a Workers Compensation 
claim revealed that the veteran reinjured his right ankle in 
October 1985 when he sprained it at work.  The diagnosis was 
severe sprain of right foot and ankle with extensive 
swelling.  A private physicians letter also from October 
1985, advised that the veterans ankle was grossly unstable 
and that he undergo an ankle fusion.  

The veteran was afforded a VA examination in February 1986.  
On physical examination of the right ankle, range of motion 
was neutral position dorsiflexion and 40 degrees plantar 
flexion.  He was noted to be unable to circumduct the right 
ankle.  No observable lateral instability of the right ankle 
was noted.  The main problem found was restrained range of 
motion rather than instability.  The right ankle was a half 
inch larger in circumference compared to the left, which was 
attributed to orthopedic changes rather than soft tissue 
swelling.  The pertinent surgical history given included the 
reduction performed during active duty, with no subsequent 
surgeries noted.  No circulatory disturbances were noted on 
examination of the right lower extremity even at the level of 
the foot.  The diagnoses, in pertinent part, was 
postoperative status open reduction, right ankle fracture, 
old, with superimposed osteoarthritis.  

In February 1986, the veteran provided testimony at a hearing 
on appeal before a hearing officer at the RO.  On that 
occasion, he testified that his right ankle used to swell on 
occasion even prior to reinjuring it in October 1985.  He 
stated that standing for a long period of time caused the 
ankle to swell and that it usually would swell up to three 
times a week.  

The report from a private orthopedic evaluation undertaken in 
November 1994, revealed the history of surgery during active 
duty, with subsequent development of severe, advanced 
degenerative arthritis on the medial anterior and posterior 
aspects of the ankle joint, and visible narrowing of the 
joint space suggesting chondrolysis.  This examination 
revealed a loss of 5 degrees of dorsiflexion and only 15 
degrees of flexion.  The examining physician indicated that 
the veteran had problems beyond just a loss of range of 
motion, but did not elaborate.  The physician also expressed 
an opinion that the veteran still required arthrodesis 
surgery, and also stated that his problems would 
progressively worsen to the point that he would not be able 
to tolerate standing or walking.  The diagnoses as revealed 
by X-ray and clinical examination included history of 
fracture dislocation of the right ankle and post-traumatic 
advanced degenerative arthritis with chondrolysis of the 
ankle joint.

The report from a November 1995 VA examination noted 
complaints of dull pain in the right ankle, said to be 
constant.  It was further indicated that the ankle swells up 
and catches at times with increased pain lasting 10 to 15 
minutes and improved by rubbing.  The veteran gave a history 
of being advised to undergo fusion surgery, but declining 
such treatment.  Findings on examination included well-
healed, nontender scars on the medial and lateral sides of 
the right ankle.  A full range of motion was noted as was the 
ability to stand on toes and heels without pain.  The 
diagnosis was history of fracture of the right ankle with 
open reduction and fixation, objectively and functionally 
normal.  X-ray findings of November 1994 were found to be 
unchanged when compared to prior studies taken in August 
1994, but again noted moderate degenerative changes involving 
the talotibiale joint, and a bony fragment noted to represent 
degenerative changes or prior traumatic event.

The report from a September 1996 VA examination revealed that 
the veteran continued to have complaints of pain regarding 
his right ankle.  He indicated that he still had some 
flexibility in the ankle.  On physical examination, the 
examiner indicated that the ankle was almost ankylosed 
because there is almost no ability to dorsiflex and plantar 
flex it.  It was maintained at about 30 degrees from the 
neutral position.  The right ankles circumference was noted 
to be 12 and ¾ inches as compared to 13 on the left.  The 
diagnosis was postoperative status open reduction of the 
right ankle fracture with a well-healed scar, persistent 
subjective complaints and objective findings as noted.

At a hearing held in November 1997 at the RO, the veteran 
testified that he receives VA treatment for orthopedic 
problems, including his ankle.  He primarily testified 
concerning knee problems as adjunct to his ankle disability.  

The report from the most recent VA examination of the right 
ankle, performed in March 1998, noted two well-healed scars, 
one measuring 9 centimeter in length on the extensor aspect 
of the ankle and foot and one measuring 8 centimeter in 
length and was vertically oriented and located on the medial 
surface of the ankle.  The veteran was noted to exhibit an 
inability to dorsiflex the right ankle, even to the null 
position, but could plantar flex to 30 degrees.  The 
circumference of the right ankle was 12 and 3/8 inches as 
compared to 12 inches on the left.  The diagnosis was status 
post open reduction of the right ankle fracture with a well-
healed scar, persistent subjective complaints and objective 
findings as noted.

X-ray findings from March 1998 yielded findings of post-
traumatic degenerative changes involving the right ankle, no 
acute injury.

At a videoconference hearing held in October 1998, the 
veteran testified almost exclusively regarding a secondary 
left knee disorder, although the ankle was mentioned.  He 
testified that he receives Social Security benefits due to 
age, rather than disability.  

Pertinent Laws and Regulations

Initially the Board finds that the veterans claim is well 
grounded within the meaning of  38 U.S.C.A. § 5107(a); that 
is, he has presented a claim that is plausible.  He has not 
alleged any records of probative value that may be obtained, 
and which have not already been associated with the claims 
file, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C.A. § 5107(a) is 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings that are based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  
Separate diagnostic codes (DC) identify the various 
disabilities and the criteria that must be shown for specific 
ratings.  The entire history of the disability will be 
reviewed in determining whether an increased rating is 
warranted.  Schafrath v.  Derwinski, 1 Vet.App. 589 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  

The veterans right ankle has been evaluated under the 
provisions of 38 C.F.R.
§ 4.71a, Diagnostic Code 5010-5270. 

Traumatic arthritis is rated as degenerative arthritis. 38 
C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  The maximum 
rating under Diagnostic Code 5271, relating to severe 
limitation of motion in an ankle, is 20 percent.  See 38 
C.F.R. 
§ 4.71, Diagnostic Code 5271.  The veteran is currently 
receiving a 30 percent rating, which is above the maximum 
rating for limitation of motion, and prior to April 1996, he 
received a 20 percent evaluation.  

Because the veteran has already been receiving the maximum 
evaluation under Diagnostic Code 5010-5271, Diagnostic Code 
5270, relating to ankylosis of the ankle, must be considered.  
If an ankle is ankylosed in plantar flexion between 30 and 40 
degrees, or dorsiflexion between 0 and 10 degrees, a 30 
percent evaluation is assigned.  A 40 percent evaluation is 
assigned if the ankle is ankylosed in plantar flexion at more 
than 40 degrees, or in dorsiflexion at more than 10 degrees, 
or with abduction, adduction, inversion or eversion 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 4.40 
and 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes.  DeLuca, 8 Vet. App. at 206.  However, 
Diagnostic Code 5270, relating to ankylosis of the ankle, 
does not evaluate the veteran's ankle disorder with respect 
to loss of range of motion; therefore, 38 C.F.R. §§ 4.40 and 
4.45, with respect to pain on motion, are not applicable.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Analysis

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an evaluation 
greater than the 30 percent evaluation currently assigned for 
the veterans right ankle disorder.  The evidence reveals 
that at the time of the November 1995 VA examination, the 
right ankle was found to be functionally normal, with a full 
range of motion noted, as was the ability to stand on toes 
and heels without pain.  In September 1996, the findings of 
the VA examination found the right ankle to be almost 
ankylosed because there was almost no ability to dorsiflex 
and plantar flex it.  It was maintained at about 30 degrees 
from the neutral position.  These findings are consistent 
with the 30 percent evaluation currently assigned.  However, 
the findings do not show the ankle to be in a fixed position 
at more than 40 degrees plantar flexion, or in dorsiflexion 
at more than 10 degrees, which would warrant a higher 
evaluation.  Likewise, the findings of the most recent VA 
examination of March 1998 revealed an inability to dorsiflex 
the right ankle, even to the null position, but could plantar 
flex to 30 degrees, consistent with the current evaluation of 
30 degrees, but showed no evidence of a more severe ankylosis 
consistent with a higher evaluation under Diagnostic Code 
5270.

The Board finds that the evidence is not evenly balanced and 
the criteria for a rating in excess of 30 percent for 
residuals of a right ankle fracture have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, Diagnostic Code 
5270.


ORDER

An increased rating for service-connected residuals of a 
right ankle fracture is denied.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
